Title: To George Washington from Major General John Sullivan, 1 December 1779
From: Sullivan, John
To: Washington, George


        
          Dear General,
          Pompton [N.J.] Decemr 1st 1779
        
        Perhaps, there was never more Justice in any advice, Than that given by the Philosopher to his Prince, viz. “Always beware of the Man, that flatters you, and appears to Coincide with your Sentiments, on all Occasions.”
        I am Confident that I have never appeared to your Excellencey in this Character, Nay I have Studied to Avoid Even the appearance of being a Flatterer—I have at the Same time, that your Excellencey (as well as all others in high Office) had those Animal Constantly Courting your favors; And I Confess that I have at Sometimes felt an uneasiness least any Neglect of Expressing those Sentiments of Esteem & affection, which I really

felt, Should be Construed into a want of Cordial Esteem for that Commander, to whom, America Stands So much Indebted.
        Conscious However of my own Sincerity, I Contented myself with yielding a Chearful Obedience to all orders, your Excelly was pleased to Honor me with, Not Doubting, that Some Future period might Discover, in whose Bosom, the Most Lively Sentiments of Friendship & Esteem were Lodged.
        But as my present State of health almost forbids Me to hope for the Honor of Serving again under your Command, your Excellencey will Excuse me, in Declaring, that I have Ever felt those Exalted Sentiments of Esteem & affection for you, that Even your Sincerest friend can boast. My Publick & Constant Declarations have been, & I now repeat, that in my opinion, you are the Saviour of this Country, And that to your fortitude, bravery, & Steady Perseverance, do we owe, the Independance & Freedom we Enjoy.
        This I Say, to remove any Doubts, that may have arisen respecting my Friendship & Affection; And I Should now have Avoided it, did not my own feelings too Strongly Indicate, that I can never have the pleasure of again Serving under your Excellencey’s Command.
        You will please to Pardon this long & (I dare Say to you) Tedious Introduction to Something more Interesting.
        Permit me then to Inform your Excellencey, that the Faction Raised against you in 1777; into which, General Conway was unfortunately & Imprudently Drawn, is not yet Destroyed. The Members are waiting to Collect Strength & Sieze Some favorable moment, to appear in force.
        I Speak not from Conjecture, but from Certain knowledge. Their Plan is, to take Every method of proving the Danger, Arising from a Commander, who Enjoys the full & unlimited Confidence of his army, & Alarm the People with the Prospects of Imaginary Evil: Nay, they will Endeavor to Convert your virtue into Arrows, with which they will Seek to wound you.
        This Plan was adopted the Last winter, & if you will take the Trouble of reading Mr Tudors Oration, Delivered at Boston in March Last, You will find Every Line Calculated to answer this purpose. The words are Tudor’s, but, the Thoughts are Borrowed. I heard them thrown out, Long before they were by him laid before the publick.
        
        Here, I Cannot help Digressing, to Congratulate your Excellencey, on your Compelling them to Attack your virtues, & not putting it in their power to point out a Single vice.
        The next Step, is to persuade Congress, That the Military power of America Should be placed in three or four Different hands, Each having a Seperate Quarter of the Continent assigned him, Each Commander to answer to Congress only, for his Conduct; This they Say, will prevent an Aspiring Commander from Enslaving his Country, & put it in the power of Congress, with the assistance of the other Commanders, to punish the Attempt. This is a Refinement in Politicks, & an Improvement on Publick virtue, which Greece or Rome Could never Boast.
        The present time is unfavorable to their Designs, they well know, that the voice of Citizens & Soldiers would be almost unanimously against them: But, they wait a more favorable opportunity, which, they will Certainly Improve.
        I am well Convinced, that they Cannot Succeed, yet, I thought it my Duty, in the moment of my Departure, to give your Excellencey this notice, that, you may not only be on your Guard, but Avoid Entrusting those Persons, in matters, where, Your Interest & Honor are Nearly Concerned. Appearances May Deceive Even an Angel. Could you have believed four years Since, that those Adulators, those persons So Tenderly & So friendly Used, as were Gates Mifflin Read & Tudor, would become your Secret & bitter, Though unprovoked Enemies. If we view them now, we Cannot help Lamenting the want of Sincerity in mankind. I persuade myself, that your Excellenceys Steady & prudent Conduct, will Baffle Every attempt, & I feel happy, in having Discharged my Duty to the Best of Commanders: And only beg Leave to assure your Excey, that in whatever Station fortune may place me in Future; no man will be more Ready To Bestow the Rewards Due to Your Excellenceys Disinterested zeal, Bravery, Fortitude & Perseverance, Than, Dear General, Your Excellenceys Most obedient, & Devoted Servant
        
          Jno. Sullivan.
        
      